Citation Nr: 0305744	
Decision Date: 03/26/03    Archive Date: 04/03/03	

DOCKET NO.  94-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
February 1976.

This matter arises from an April 1994 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  Jurisdiction of the case 
later was transferred to the VARO in Waco, Texas.  During the 
pendency of this appeal, the Board remanded the case to the 
RO on two occasions for additional development.  In addition, 
the veteran requested a personal hearing before a traveling 
Member of the Board.  Such a hearing was conducted by the 
undersigned on January 8, 1997; a transcript of that 
proceeding is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained. 

2.  The RO originally denied the veteran service connection 
for hypertension by rating decision dated in September 1989.  
The veteran was notified of that determination and of his 
appellate rights, but he did not appeal.

3.  Evidence received since the RO's September 1989 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand. 

4.  Hypertension had its onset during the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The RO's September 1989 decision that denied the 
appellant's claim for service connection for hypertension is 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's September 1989 decision, and the appellant's claim of 
entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  Hypertension was incurred during the veteran's military 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1131 1137 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  He also was afforded a 
personal hearing before the undersigned, and was notified of 
the impact of the VCAA upon his claim by letter dated 
September 13, 2001.  Thus, he was provided adequate notice as 
to the evidence needed to substantiate his claim.  In 
addition, in view of the decision that follows, any perceived 
noncompliance with the precepts of the VCAA is moot.

II.  New and Material Evidence Regarding Service Connection 
for Hypertension

The RO denied the veteran entitlement to service connection 
for hypertension by rating decision dated in September 1989.  
At that time, it was determined that hypertension had not 
become manifest during military service or to a compensable 
degree within one year following the veteran's discharge 
therefrom.  The veteran did not appeal the RO's September 
1989 denial; accordingly, the decision became final.  See 
38 U.S.C.A. § 7105(b).  As such, the first question to be 
addressed is whether new and material evidence has been 
presented which would justify a "reopening," as well as a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a 3-step analysis must be applied.  
See Hodge v. West, 115 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge, at 1359, 
citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior determination, but 
is intended to ensure the Board has all potentially relevant 
evidence before it.  See Hodge, 155 F.3d. at 1363, citing 
Adjudication; Pensions, Compensation, Dependency:  New and 
Material Evidence; Standard Definition, and 55 Fed. Reg. 
19088, 19089 (1990).  New evidence will be presumed credible 
at this point solely for the purpose of determining whether a 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.

The veteran has submitted a variety of evidence since the RO 
entered its September 1989 denial of service connection for 
hypertension.  This includes records of his medical treatment 
since 1978, statements from third parties, and various 
statements and testimony offered by the veteran.  In the 
aggregate, this evidence reflects a history of hypertension 
of many years' duration that, according to the veteran and 
various third parties, was treated during the veteran's 
military service.  As such, the evidence newly presented 
"bears directly and substantially upon the specific matter 
under consideration."  Moreover, the evidence is new; it was 
not of record when the RO rendered its September 1989 denial.  
Finally, the evidence is significant enough in nature that it 
must be considered in order to fairly decide the merits of 
the claim.  This is particularly true because the evidence 
must be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus, 3 Vet. App. 513.  Because the evidence presented 
by the veteran since the RO rendered its September 1989 
denial is "new and material," (see 38 C.F.R. § 3.156(a)), the 
veteran's claim is reopened.  

The remaining question for Board consideration is whether a 
review of the entire evidence of record warrants a grant of 
service connection for hypertension.  In this regard, the 
veteran has contended that he was treated for hypertension 
during military service.  Service connection may be granted 
for disability that is incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  Moreover 
service connection may be granted for hypertension that 
becomes manifest to a compensable degree within one year 
following the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  It is within this context that the veteran's claim 
must be considered.

The veteran's service medical records are negative for a 
diagnosis of hypertension.  However, during VA outpatient 
treatment conducted in July 1978, his blood pressure was 
noted to be 158/106; possible hypertension was diagnosed.  
That diagnosis subsequently was confirmed.  

In support of his claim, the veteran submitted statements 
from various third parties.  These include a statement from 
his commanding officer who attested to the fact that the 
veteran had served under him from June 1973 until the 
veteran's retirement from military service in February 1976.  
His commanding officer indicated that he was quite familiar 
with the veteran's personal and family situation, and that 
the veteran had suffered from high blood pressure during the 
timeframe that they served together.  His commanding officer 
further stated that the veteran was under the care of 
military physicians who had prescribed appropriate medication 
to control his hypertension.  Similar statements were 
received from a comrade-in-arms and the veteran's family 
members.  These statements are particularly significant, 
given that the examination conducted in conjunction with the 
veteran's discharge from military service is conspicuously 
absent from the record.  Parenthetically, a number of 
attempts have been made to secure that and other of the 
veteran's military records to no avail.  

In July 1999, a VA physician was asked to offer an opinion as 
to whether the veteran's hypertension likely was present 
during his military service or within one year following his 
discharge therefrom.  The examiner noted that the available 
service medical records reflected blood pressure readings 
within normal limits.  However, he also noted that the 
veteran had had blood pressure readings indicative of 
borderline hypertension as early as July 1978.  Based upon 
the available evidence, the examiner did not feel that 
hypertension was clinically demonstrated during military 
service or during the applicable presumptive period.  
However, that opinion was based upon the available service 
medical records, as well as post service medical records.

Notwithstanding the VA physician's July 1999 opinion to the 
contrary, the Board believes that the positive and negative 
evidence are in relative balance as to whether the veteran 
developed hypertension during military service.  It is clear 
that the available evidence does not demonstrate the presence 
of hypertension in service or manifestation of the disability 
within one year thereafter.  On the other hand, the clinical 
evidence does demonstrate the presence of hypertension as 
early as July 1978, and the reading at that time was well 
above borderline levels, thus implying the potential presence 
of the disability for some time.  The Board found the 
veteran's testimony that he was treated for this disability 
during service, and the supporting third party statements to 
that effect, in particular, that of his commanding officer to 
be credible.  While this lay evidence clearly can not 
establish a medical diagnosis, it is competent as to whether 
or not these parties had knowledge of the fact that the 
claimant was receiving treatment.  The weight to be accorded 
to this lay evidence must be increased by the fact that what 
would otherwise probably be the decisive evidence for or 
against the claim, the separation examination and its report 
of medical history, is not of record.  Further, it appears 
that the veteran's service medical records are otherwise 
incomplete.  In light of all of these factors, the Board 
finds that the evidence is at least in relative equipoise.  
As such, service connection for hypertension is warranted.  
In reaching this conclusion, all reasonable doubt has been 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



                       
____________________________________________
	RICHARD B. FRANK
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


